DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgment is made of the timely response to the 10-23-20 Non-Final rejection filed 1-13-21
Priority

3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 10-6-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the amendment(s) to claims 1, 3, 5, 6, 11, 12-13, 15-18, the cancellation of claims 2 and 14 and new claim 23 in the timely response filed 1-13-21

Allowable Subject Matter

5.	Claims 1, 3-13 and 15-23 are allowed.

The following is an examiner’s statement of reasons for allowance: The  cited prior art does not anticipate nor render obvious a connection channel buried and contained within a monolithic body fluidically connecting first and second buried cavities of a sensing structure and of a self-test structure, the connection channel configured to enable the testing deformation of a sensing membrane in response to the deformation of an actuation membrane; And  a second buried cavity in a body that is fluidly coupled to a first buried cavity; an actuation membrane in the body and suspended over the second buried cavity, the actuation membrane having an outer perimeter; and an actuation assembly on the front surface over the actuation membrane, the actuation assembly including a frame-shaped piezoelectric region having a width extending between an internal edge and an outer edge, the width of the frame-shaped piezoelectric region extending over the outer perimeter of the actuation membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856